internal_revenue_service number release date index number ---------------------------------------------- -------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ---------- telephone number --------------------- refer reply to cc ita b02 plr-124725-10 date december ty --------------------------------- legend taxpayer date year a ---------------------------------------------- ----------------- ------- ------------ dear ---------------------------- this ruling letter is in response to your letter dated date in your letter you requested an extension of time to make an election on the amount allowed to be treated as investment_income under sec_163 and sec_163 of the internal_revenue_code for year the request is based on sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations facts taxpayer a husband and wife timely filed a form_1040 u s individual tax_return for year with a filing_status of married_filing_jointly taxpayer included form_4952 investment_interest expense deduction with the original tax_return for year on the form_4952 taxpayer elected to treat dollar_figurea of net_capital_gain as investment_income in order to offset the amount of investment_interest expense taxpayer represented that taxpayer intended to and did elect to convert the year net_capital_gain to investment_income to allow a deduction for the full amount of investment_interest expense for year plr-124725-10 the internal_revenue_service the service conducted an examination of taxpayer’s tax_return for year as a result of the examination the service increased the amount of taxpayer’s capital_gain and investment_interest due to the service’s adjustments the amount of investment_income converted from net_capital_gain originally elected is now insufficient to allow a deduction for an additional_amount of investment_interest expense claimed taxpayer requests to modify the dollar amount of the election on form_4952 to treat more net_capital_gain as investment_interest income for the year taxable_year taxpayer requests to increase the amount of the election so that the amount of investment_income elected allows a deduction for additional investment_interest expense in year which increased due to the examination law sec_163 provides that in the case of a taxpayer other than a corporation the amount allowed as a deduction for investment_interest for any taxable_year shall not exceed the net_investment_income of the taxpayer for the taxable_year sec_163 provides in part that investment_income means the sum of i gross_income from property_held_for_investment other than any gain taken into account under clause ii l ii the excess if any of - investment over l the net gain attributable to the disposition of property held for ii the net_capital_gain determined by only taking into account gains and losses from dispositions of property_held_for_investment plus iii so much of the net_capital_gain referred to in clause ii ii or if lesser the net gain referred to in clause ii l as the taxpayer elects to take into account under this clause sec_1_163_d_-1 of the income_tax regulations provides that the election for net_capital_gain under sec_163 must be made on or before the due_date including extensions of the income_tax return for the taxable_year in which the net_capital_gain is recognized the election is made on form_4952 in accordance with the form and its instructions the net_capital_gain taken into account as investment_income under this election is not eligible to be taxed at capital_gain rates sec_1_163_d_-1 sec_1_163_d_-1 provides that the election is revocable with the consent of the commissioner sec_301_9100-1 through provide the standards the commissioner uses to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides automatic extensions of time for plr-124725-10 making certain elections sec_301_9100-3 provides extensions of time to make a regulatory election for requests that do not meet the requirements of sec_301_9100-2 sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i requests for extensions of time for regulatory elections will be granted when the taxpayer provides evidence including affidavits described in the regulations to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer is deemed not to have acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty was or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences and chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section plr-124725-10 conclusion taxpayer’s election is a regulatory election as defined under sec_301_9100-1 because the due_date of the election is prescribed in sec_1_163_d_-1 therefore taxpayer’s request is analyzed under the requirements of sec_301_9100-3 taxpayer provided information and representations to establish that taxpayer satisfies the requirements of sec_301_9100-3 this information and the representations establish that taxpayer acted reasonably and in good_faith taxpayer elected to treat net capital_gains as investment_income on the original year return to exactly offset the amount claimed as investment_interest expense as a result of the service’s examination of taxpayer’s income_tax return for year the amount of taxpayer’s investment_interest expense that may be allowable as a deduction increased from the amount originally claimed taxpayer now has reason to elect to convert more of the net gain to investment_income for year further granting an extension will not prejudice the interests of the government taxpayer represented that taxpayer will not have a lower tax_liability if given permission to make the election in the appropriate amount at this time than taxpayer would have if the election were made in the appropriate amount by the original deadline for making the election also the year taxable_year will not be closed by the period of limitations on assessment under sec_6501 before taxpayer’s receipt of this ruling granting relief accordingly the consent of the commissioner is hereby granted for taxpayer to revoke the election to treat net_capital_gain as investment_income that taxpayer made on the federal tax_return for year further taxpayer is granted permission to make a late election to treat net gain from the disposition of investment_property as investment_income for year the extension of time shall be for a period of days from the date of this ruling except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return or amended tax_return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-124725-10 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination sincerely norma c rotunno senior technician reviewer branch office of the associate chief_counsel income_tax accounting cc
